     Case 2:18-cv-01548-BWA-KWR Document 206 Filed 04/14/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA

                                                 )
 THE RUBY SLIPPER CAFE, LLC,                     )      Civil Action No.: 2:18-CV-01548
                                                 )
           Plaintiff,                            )      Judge:             BARRY ASHE
                                                 )
 versus                                          )      Magistrate:        KAREN WELLS ROBY
                                                 )
 CHRISTOPHER BELOU and CB                        )
 HOSPITALITY, LLC,                               )
                                                 )
           Defendants.                           )
                                                 )

                        JOINT STIPULATED DISMISSAL WITH PREJUDICE

          Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff The Ruby

Slipper Café, LLC and Defendants Christopher Belou and CB Hospitality, LLC, having reached a

confidential settlement of all claims and counterclaims asserted against each other in this case,

hereby dismiss all of their claims, with prejudice to the re-filing of the same, with all costs and

expenses relating to this litigation (including attorney’s fees, expert fees, costs, and expenses) to

be borne solely by the party incurring the same.




PD.28334360.2
     Case 2:18-cv-01548-BWA-KWR Document 206 Filed 04/14/20 Page 2 of 2




                                   Respectfully submitted,



                                   /s/David L. Patrón
                                   David L. Patrón (La. Bar #22566)
                                   Lindsay Calhoun (La. Bar #35070)
                                   James H. Gilbert (La. Bar #36468)
                                   Phelps Dunbar LLP
                                   365 Canal Street, Suite 2000
                                   New Orleans, LA 70130
                                   (504) 566-1311
                                   david.patron@phelps.com
                                   lindsay.calhoun@phelps.com
                                   james.gilbert@phelps.com

                                   Steven L. Manchel (pro hac vice)
                                   Brian H. Lamkin (pro hac vice)
                                   Manchel & Brennan, P.C.
                                   100 River Ridge Drive, Suite 308
                                   Norwood, MA 02062
                                   (617) 796-8920
                                   smanchel@manchelbrennan.com
                                   blamkin@manchelbrennan.com

                                   Attorneys for The Ruby Slipper Café, LLC

                                   - and –



                                   /s/Stephen M. Kepper
                                   Gregory D. Latham, LA Bar No. 25955
                                   Stephen M. Kepper, LA Bar No. 34618
                                   Richard T. Sahuc, LA Bar No. 29668
                                   INTELLECTUAL PROPERTY CONSULTING, LLC
                                   334 Carondelet Street, Suite B
                                   New Orleans, LA 70130
                                   Telephone: (504) 322-7166
                                   Facsimile: (504) 322-7184
                                   glatham@iplawconsulting.com
                                   skepper@iplawconsulting.com
                                   rsahuc@iplawconsulting.com

                                   Attorneys for Christopher Belou and CB
                                   Hospitality, LLC


                                    -2-
PD.28334360.2
